  Case 16-81746      Doc 47       Filed 10/29/18 Entered 10/29/18 13:05:30           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: CAROLINE L. ROSS                      §       Case No. 16-81746
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 07/22/2016.

       2) The plan was confirmed on 12/09/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 07/05/2018.

       5) The case was dismissed on 07/19/2018.

       6) Number of months from filing or conversion to last payment: 21.

       7) Number of months case was pending: 27.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $34,475.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81746      Doc 47       Filed 10/29/18 Entered 10/29/18 13:05:30         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 9,900.00
      Less amount refunded to debtor(s)                         $ 25.00
NET RECEIPTS                                                                       $ 9,875.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 4,000.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                         $ 827.75
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 4,827.75

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim   Principal     Interest
Name                                Class   Scheduled    Asserted       Allowed        Paid         Paid
GERACI LAW L.L.C.                   Lgl      4,000.00    4,000.00       4,000.00   4,000.00         0.00
OCWEN LOAN SERVICING I              Sec          0.00         NA             NA        0.00         0.00
OCWEN LOAN SERVICING LLC            Sec      2,000.00    1,195.12           0.00     244.25         0.00
PORTFOLIO RECOVERY ASSOC            Uns      2,057.00         NA             NA        0.00         0.00
PERITUS PORTFOLIO SERVICES II       Sec     12,014.00   12,659.64      12,659.64   3,561.74     1,241.26
PERITUS PORTFOLIO SERVICES II       Uns          0.00        0.00           0.00       0.00         0.00
ACCREDO HEALTH GROUP                Uns        110.00         NA             NA        0.00         0.00
ALPINE BANK                         Uns        600.00         NA             NA        0.00         0.00
ATG CREDIT                          Uns         31.00         NA             NA        0.00         0.00
CAVALRY SPV I, LLC                  Uns      1,322.00    1,321.69       1,321.69       0.00         0.00
CARECENTRIX                         Uns         30.00         NA             NA        0.00         0.00
CHASE                               Uns      4,400.00         NA             NA        0.00         0.00
CITIZENS BANK                       Uns      7,425.00         NA             NA        0.00         0.00
COMMONWEALTH EDISON CO              Uns        800.00    1,499.10       1,499.10       0.00         0.00
CREDIT ONE BANK                     Uns      2,168.00         NA             NA        0.00         0.00
DEKALB CLINIC                       Uns        209.00         NA             NA        0.00         0.00
DEKALB CLINIC CHARTERED             Uns        209.00         NA             NA        0.00         0.00
DIRECT MERCHANTS BANK               Uns      1,013.00         NA             NA        0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 16-81746      Doc 47       Filed 10/29/18 Entered 10/29/18 13:05:30    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
DISH                                Uns        319.00        NA         NA        0.00       0.00
FINANCIAL RECOVERY SERVICES         Uns          0.00        NA         NA        0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns        441.00     441.53     441.53       0.00       0.00
FOREST CITY DIAGNOSTIC              Uns         84.00        NA         NA        0.00       0.00
ILLINOIS COMMUNITY CREDIT           Uns        600.00        NA         NA        0.00       0.00
THE ILLINOIS TOLLWAY                Uns      1,500.00   1,730.00   1,730.00       0.00       0.00
KISHHEALTH PHYSICIAN GROUP          Uns        160.00        NA         NA        0.00       0.00
KISHHEALTH PHYSICIAN GROUP          Uns        167.00        NA         NA        0.00       0.00
KISHWAUKEE COMMUNITY                Uns      1,940.00        NA         NA        0.00       0.00
KISHWAUKEE COMMUNITY                Uns      1,988.00        NA         NA        0.00       0.00
LIBERTY MUTUAL                      Uns        141.00        NA         NA        0.00       0.00
MUTUAL MANAGEMENT SERV              Uns        181.00        NA         NA        0.00       0.00
MUTUAL MANAGEMENT SERV              Uns        193.00        NA         NA        0.00       0.00
NORTHWESTERN MEMORIAL               Uns         86.00        NA         NA        0.00       0.00
OSF HEALTHCARE                      Uns      1,140.00        NA         NA        0.00       0.00
OSF SAINT ANTHONY MEDICAL           Uns      1,138.00        NA         NA        0.00       0.00
ROCKFORD OPEN MRI                   Uns         84.00        NA         NA        0.00       0.00
ROCKFORD RADIOLOGY                  Uns        305.00        NA         NA        0.00       0.00
SEVENTH AVENUE                      Uns         66.00        NA         NA        0.00       0.00
TOTAL CARD INC                      Uns          0.00        NA         NA        0.00       0.00
UIDL                                Uns         53.00        NA         NA        0.00       0.00
VERIZON WIRELESS                    Uns         43.00        NA         NA        0.00       0.00
RESURGENT CAPITAL SERVICES          Uns        200.00     212.42     212.42       0.00       0.00
SFC                                 Uns          0.00   1,860.00   1,860.00       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81746      Doc 47       Filed 10/29/18 Entered 10/29/18 13:05:30     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00        $ 244.25              $ 0.00
      Debt Secured by Vehicle                  $ 12,659.64       $ 3,561.74         $ 1,241.26
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 12,659.64       $ 3,805.99         $ 1,241.26

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                     $ 7,064.74           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 4,827.75
       Disbursements to Creditors               $ 5,047.25

TOTAL DISBURSEMENTS:                                             $ 9,875.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81746        Doc 47      Filed 10/29/18 Entered 10/29/18 13:05:30               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 10/25/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
